COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00512-CV


Heat Shrink Innovations, LLC; Kevin         §    From the 367th District Court
Wolfe; and Deborah Wolfe
                                            §    of Denton County (2011-50408-367)

                                            §    October 16, 2014
v.
                                            §    Opinion by Justice Gabriel

Medical Extrusion Technologies-             §    Concur and dissent by Justice Meier
Texas, Inc., a Texas Corporation

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s final

judgment regarding the award of $600,000 in lost profit damages is reversed and

the trial court’s award of $694,000 is modified to $94,000; the permanent

injunction is dissolved; and trial court’s judgment is modified to omit Deborah

Wolfe as liable for the $94,000 damage award.             We affirm the trial court’s

judgment as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel           ______________
                                           Justice Lee Gabriel